DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 13, 25, 44, 45, 46, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakaert (‘101).  The reference to Bekaert ( at least fig 1)teaches structure as claimed including the support module providable on a platform comprising: a rectangular shaped skirt (rim, periphery of an area) having an upper surface and a lower surface configured to abut a top deck of the platform, the rectangular- shaped body having an opening (43) extending through the upper and lower surfaces to expose the top deck of the platform, with the opening configured to receive a pallet support from a pallet being stacked on the top deck of the platform, so that the pallet support makes contact with the exposed top deck, (See page 5, line 2 which provides apertures(openings), the body comprises two short ends and two long sides, the two long sides each comprise a portion which is of a reduced height relative to the short ends, at least one of the two long sides comprises one or more inwardly facing projections (34), the support module is symmetrical about a plane of symmetry which passes through midpoints of the short ends, the support module being configured to be detachably attached to the platform at a plurality of locations, (it is noted that  22, 23 are detachably connected when moved from the position of 23 in figure 1 to the position of 22 in fig 1).  Further the platform is configured to receive the support module at a plurality of locations which is defined by the different positions of 22, 23).   With respect to claims 44-47, the reference to Bekaert (at least fig 1) teaches a platform configured to receive a pallet, the platform comprising: a top deck, the top deck comprising at least one integrally, formed recessed support and the at least one integrally formed recessed support defining a cavity configured to receive a pallet support of the pallet, the at least one recessed support comprises one or more inwardly facing projections, the at least one recessed support comprises one or more upwardly facing projections, wherein the platform forms part of a fractional pallet, in particular, wherein each of the two long sides comprises at least one inwardly facing projection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 26, 27, 30, 35, 38, 39 is/are rejected under 35 U.S.C. 103 as
being unpatentable over Bekaert (101). The reference to Bekaert teaches
structure substantially as claimed as discussed above including first and second
short ends. Bekaert recognizes the use of different thicknesses and shapes
including partially arcuate surfaces to provide different degrees of strength and
rigidity and shapes to provide a custom article recess. To provide specific shapes
and recesses would have been obvious and well within the level of ordinary skill
in the art and a reasonably predictable result. The provision of multiple platforms
provide structure as claimed.
Response to Arguments
Applicant's arguments filed 10 JUN 2022 have been fully considered but they are not persuasive. Note the remarks in the rejections above.  It is noted that claim language to more particularly define the plurality of positions and to more particularly define  the module being detachably attached would receive favorable consideration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637